DETAILED ACTION
	This Office action is responsive to communication received 09/10/2020 – application papers received; 09/14/2020 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/10/2020.  These drawings are acceptable for examination purposes only. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spill prevention mechanism, including the plurality of additional holes and a collection bin along with a spill latch, as collectively recited in claims 12, 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Status of Claims
	Claims 1-21 are pending.

	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cusolito (USPN 7,048,604). 
As to claim 15, Cusolito shows an air activated component (i.e., obstacle 133d) comprising: a base (i.e., support structure 144) configured to be placed on an air table (14) and receive air (i.e., air stream 20) therefrom; and an air activatable feature configured to be activated by the air when the base is placed on the air table (i.e., the obstacle 133d may spin clockwise or counter clockwise when air impacts the blades of wheel 140).
As to claim 16, the air activatable feature (i.e., obstacle 133b) includes at least one angled opening in the base (i.e., the central base (not numbered) that connects the plurality of stations 137 includes openings angled generally perpendicular to the plane of the table) and are  configured to receive the air when the air activated component is placed on the air table and translates upward movement of the air into a rotational force on the base, wherein the rotational force rotates the base in a clockwise or counter clockwise direction (i.e., the base and its plurality of stations 137 may spin horizontally in a clockwise of counter clockwise orientation).  
As to claim 17, the air activatable feature (i.e., obstacle 133d) includes a spinning element (i.e., wheel structure 140) coupled to at least one opening or channel in the base (see FIG. 4), wherein the at least one opening or channel is configured to receive the air when the base is placed on the air table and channel upward movement of the air into a rotational force applied to the spinning element, wherein the rotational force rotates the spinning element in a clockwise or counter clockwise direction while the base remains stationary (i.e., the wheel 140 is rotatable via the air stream 20; col. 2, lines 31-34; col. 6, lines 7-9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9, 10, 12, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cusolito (USPN 7,048,604) in view of Arad (USPN 4,014,543). 
As to claim 1, Cusolito shows a system (10) comprising: an air table (12) that includes a plurality of holes (26); a fan that blows air through the plurality of holes when activated (i.e., air stream 20 produced by fan assembly 89, shown in Fig. 3);  and an air activated component (i.e., 
Cusolito lacks a puck component configured to glide across the air table when the fan blows the air through the plurality of holes or perforations. Cusolito does mention that other obstacles not shown may be incorporated within the system (i.e., col. 2, lines 27-28; col. 7, lines 17-18).  Arad shows it to be old in the art of air-activated projectile game systems to make use of either a puck-shaped or ball-shaped projectile that is configured to move across a playing field under the influence of an air stream.  In view of the patent to Arad, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Cusolito device by further including a puck component as part of the game assembly, wherein the puck would have presented yet another obstacle to vary the skill level of the game.  This modification would be consistent with the teaching in Cusolito of providing diverse obstacles to modify the difficulty of the game (i.e., col. 8, lines 4-11). 
As to claim 2, the air activatable feature includes at least one angled opening in a base of the air activated component that receives the air from the fan when the air activated component is positioned on the air table and translates upward movement of the air into a rotational force on the air activated component, wherein the rotational force rotates the air activated component in a clockwise or counter clockwise direction. Here, Cusolito notes that orifice (38) may be oriented to adjust the direction of the airflow (i.e., col. 3, lines 12-14; Fig. 2). 
As to claim 3, the air activatable feature includes a spinning element coupled to at least one opening or channel in a bottom section of the air activated component, wherein the at least one opening or channel receives the air from the fan when the air activated component is placed on the air table and channels upward movement of the air into a rotational force applied to the spinning element, wherein the rotational force rotates the spinning element in a clockwise 
As to claims 4 and 18, while Cusolito does not explicitly mention a button that opens up or closes off at least a portion of the at least one opening or channel to enable or prevent the air from reaching the spinning element, Cusolito does include control elements (i.e., a knob and lever) to control the movement of the air.  See col. 5, lines 4-42.  In general, buttons, knobs and levers are all considered to be equivalent expedients that a game may incorporate such that a user may manipulate the various features of the game.   To have modified the Cusolito device by substituting a button(s) for the control elements disclosed would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Such a modification would be consistent with the guidance in Cusolito in col. 3, lines 42-56 explaining that electronic or mechanical means may be used to control various functions of the game table. 
	As to claims 6 and 20, the air activatable feature includes a grouping of flexible material coupled proximate to an outflow end of at least one opening or channel of the air activated component, wherein an inflow end of the at least one opening or channel receives the air from the fan when the air activated component is placed on the air table and channels the air to the outflow end, wherein the grouping of flexible material is configured to flap, flutter, or move in response to a force exerted by the air as the air passes through the outflow end.  Here, figures (164) shown in Fig. 5 in Cusolito may be considered to be constructed of flexible material and move in response to a force of air.  
	As to claim 7, the air table includes at least one table mount configured to accommodate the air activated component, receive the air from the fan, and deliver the air to the air activated 
As to claim 9, Arad obviates using a plurality of legs or support members (12) to provide a more comfortable stance for players during play of the game.  In view of the patent to Arad, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Cusolito by incorporating a plurality of legs as part of the game assembly, whereby the game assembly may be set-up for increased user-comfort during the play of the game. 
As to claim 10, Arad obviates the incorporation of a plurality of irregular inside walls that are configured to redirect the puck component in an unpredictable manner when the puck component contacts any of the plurality of irregular inside walls.  See the irregular shape of the walls adjacent curved portions (48, 50) and col. 5, lines 20-40 in Arad.  In view of the patent to Arad, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Cusolito by providing irregular inside walls to the periphery of the game assembly so that the movement of the projectile along the table surface would have been more unpredictable, thereby adding an element of chance to the game.  
	As to claim 12, a spill prevention mechanism configured to channel liquid spilled onto a top surface of the air table away from the fan. Channel (15) may be considered to be a “spill prevention mechanism”, as broadly as claimed. 
As to claim 21, Cusolito shows a system (10) comprising: an air table (12) that includes a plurality of holes (26); a fan that blows air through the plurality of holes when activated (i.e., air stream 20 produced by fan assembly 89, shown in Fig. 3);  and a plurality of air activated components (i.e., obstacles 133b, 133d, 156, 164, for example) positioned around an edge of the air table (Fig. 4) and including an air activatable feature configured to be activated by the air 
Cusolito lacks one or more puck components configured to glide across the air table when the fan blows the air through the plurality of holes or perforations. Cusolito does mention that other obstacles not shown may be incorporated within the system (i.e., col. 2, lines 27-28; col. 7, lines 17-18).  Arad shows it to be old in the art of air-activated projectile game systems to make use of either a puck-shaped or ball-shaped projectile that is configured to move across a playing field under the influence of an air stream.  In view of the patent to Arad, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Cusolito device by further including a puck component as part of the game assembly, wherein the puck would have presented yet another obstacle to vary the skill level of the game.  This modification would be consistent with the teaching in Cusolito of providing diverse obstacles to modify the difficulty of the game (i.e., col. 8, lines 4-11). 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cusolito (USPN 7,048,604) in view of Arad (USPN 4,014,543) and Paukert (USPN 7,389,987).  Cusolito in view of Arad has been discussed above.  Cusolito, as modified by Arad, lacks a button configured to activate and/or deactivate lights on the air table when the button is touched by a puck component.  Paukert shows it to be old in the art of table games to include lights that are activated by the impact of pucks on various obstacles or borders of the table so that a player is alerted that a hit or score has occurred (i.e., col. 6, lines 12-18).  Paukert also contains pushbutton arrangements for turning lights on/off and, while these pushbuttons are player-activated, the lights are included as indicators of a particular event.  As such, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Cusolito by incorporating buttons that respond to impact of the projectile such that lights are activated/deactivated so that either the progress of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Moreover, the use of a button would be consistent with the guidance in Cusolito in col. 3, lines 42-56 explaining that electronic or mechanical means may be used to control various functions of the game table. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cusolito (USPN 7,048,604) in view of Arad (USPN 4,014,543) and To (USPN 5,788,231).  Cusolito in view of Arad has been discussed above.  Cusolito, as modified by Arad, lacks a manually activated component coupled to a wall of the air table and including a depressible button that articulates one end of the manually activated component away from the wall when the button is depressed.  To shows it to be old in the art to provide a table game with a flipper (16) that is player-activated such that the flipper may be moved away from the walls of the game table to help redirect a puck (i.e., col. 2, lines 38-45 and Fig. 1).  In view of the patent to To, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Cusolito by incorporating a manually activated component and depressible button that move the component away from the wall, with there being a reasonable expectation that a puck or projectile moving across the surface of the table would have been redirected if struck by the manually activated component, thereby adding an element of chance to the game.  Here, combining the teachings of Cusolito, Arad and To amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cusolito (USPN 7,048,604) in view of Arad (USPN 4,014,543) and Nally (USPN 7,178,803).  Cusolito in view of Arad has been discussed above.  Cusolito, as modified by Arad, lacks a shelf coupled to an outside wall of the air table and configured to receive the puck component for storage therein.  Nally shows it to be old in the art of table games to include a storage shelf (51) as part of the table assembly so that game elements or other personal items may be stored therein (i.e., col. 3, lines 5-13 and Fig. 1). In view of the patent to Nally, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Cusolito by including a shelf coupled to an outside wall of the game table, the motivation being to provide a storage area for the projectiles or other game accessories when not in use.  Here, combining the teachings of Cusolito, Arad and Nally amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 6A, 6B in Bargatin;
Abstract in Matulevich;
Fitzgerald includes lights as part of the game;
Figs. 1 and 3 in Draeger;
Fig. 3 in Warkentin (‘439) and (‘996);

Brooks shows a circular air table with a plurality of legs (Fig. 1);
Lokos shows an irregularly-shaped perimeter around a game field along with a plurality of legs;
Fig. 1A in Murray;
Figs. 2 and 5 in Cheng;
Fig. 2 in Lin;
Abstract in Lamashita;
Figs. 1A and 3 in Gazit;
Fig. 1 in Blanchard;
Fig. 1 in Montgomery;
Fig. 6 in Stoddard;
Abstract in Takahashi;
Freeman shows an air table, of interest;
Fig. 1 in Goldfarb;
Fig. 2 in Crossman;
Fig. 1 in Simon;
Fig. 3 in Birch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711